Exhibit 10.1

 

[g66771km01i001.jpg]

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is effective as of January 1,
2016 (the “Effective Date”), and is made by and between Epiq Systems, Inc., a
Missouri corporation (the “Company”), and Jayne L. Rothman, an individual
(“Executive”).

 

WHEREAS, the Executive joined the Company on July 11, 2005, and since such date
has served the Company in a variety of senior corporate officer positions;

 

WHEREAS, the Executive is currently the Senior Vice President, General Counsel
and Secretary of the Company, and is the chief legal officer responsible for,
among other things, all legal affairs of the Company and its subsidiaries; and

 

WHEREAS, the Company and Executive desire to enter into this Agreement providing
for, among other things, Executive’s continuing employment by the Company on the
terms and conditions provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

 

1.              Definitions.  Capitalized terms used but not defined in this
Agreement shall have the meanings ascribed to such terms in the Plan (as defined
below). For purposes of this Agreement:

 

(a)                                 “Accrued Obligations” shall mean: 
(i) (A) any unpaid Base Salary through the End Date; (B) reimbursement for any
unreimbursed reasonable and appropriate business expenses incurred through the
End Date; and (C) any accrued but unused vacation time, as of the End Date, in
accordance with Company policy, in each case, payable within sixty (60) days
following the End Date (or as otherwise required by applicable law); and
(ii) all other accrued and vested payments, benefits and fringe benefits to
which the Executive shall be entitled up to and including the End Date in
accordance with the applicable compensation arrangement or benefit plan or
program of the Company.

 

(b)                                 “Affiliates” shall mean with respect to an
entity, any entity that Controls, is Controlled by, or is under common Control
with, that entity, and shall include Subsidiaries.

 

(c)                                  “Awards” shall have the meaning as set
forth in the Plan.

 

(d)                                 “Base Salary” shall mean the Executive’s
annual base compensation rate for services paid by the Company to the Executive
at the time immediately prior to the End Date, as reflected in the Company’s
payroll records.  Base Salary shall not include commissions, bonuses, overtime
pay, incentive compensation, benefits paid under any qualified plan, any group
medical, dental or other welfare benefit plan, non-cash compensation, or any
other additional compensation, but shall include amounts reduced pursuant to the
Executive’s salary reduction agreement under Section 125, 132(f)(4) or 401(k) of
the Internal Revenue Code, if any, or a nonqualified elective deferred
compensation arrangement, if any, to the extent that in each such case the
reduction is to base salary.

 

(e)                                  “Board” shall mean the Board of Directors
of the Company.

 

(f)                                   “Bonus” shall mean the greater of: (i) the
cash value of the most recent annual bonus actually earned (whether payable or
paid in cash, stock or a combination of both) by the Executive pursuant to a
Bonus Arrangement; or (ii) for the Company’s fiscal year 2016, Three Hundred
Thousand Dollars and Zero Cents ($300,000.00).

 

--------------------------------------------------------------------------------


 

(g)                                  “Bonus Arrangement” shall mean the
Executive’s bonus, as provided under the Company’s annual cash incentive
compensation plan or program, any applicable employment agreement between the
Executive and the Company or as otherwise determined by the Board or the
Compensation Committee.

 

(h)                                 “Cause” shall mean with respect to Executive
one or more of the following:  (i) Executive being charged with a felony under
the laws of the United States or any state thereof, or any act of fraud or
dishonesty; (ii) commission of an act or omission that subjects Executive to
being enjoined, suspended, barred or otherwise disciplined for violation of any
laws, regulations and rules applicable to Executive, the Company, or any if its
Affiliates; (iii) the commission by Executive of any act or omission that
constitutes misconduct and is injurious to the Company or any of its Affiliates;
(iv) Executive’s conduct causing Company or any of its Affiliates public
disgrace or disrepute or substantial economic harm; (v) Executive’s failure or
refusal to perform any lawful duty under this Agreement or as reasonably
directed by the CEO, which failure is not cured, if curable, within five
(5) business days after delivery of notice thereof to Executive; (vi) any act or
omission aiding or abetting a competitor, supplier or customer of the Company or
any of its Affiliates to the disadvantage or detriment of the Company or any of
its Affiliates; (vii) commission by Executive of any willful act taken by
Executive in bad faith against the interests of the Company or any of its
Affiliates; (viii) gross negligence or willful misconduct with respect to the
Company or any of its Affiliates; or (ix) any material breach of this Agreement
which, if curable, is not cured within ten (10) business days after delivery of
written notice thereof to Executive.  The cure period may be extended for such
reasonable time as is necessary to affect a cure as long as the Executive in the
sole discretion of the CEO begins to take reasonable steps to cure the event
within the first five (5) days after delivery of written notice to Executive;
provided that following a Change in Control, “Cause” shall mean only a
termination for the Executive being charged with a felony under the laws of the
United States of any state thereof, or any act of fraud or dishonesty. “Cause”
also includes any of the above grounds for dismissal regardless of whether the
Company or any of its Affiliates learns of it before or after terminating
Executive’s employment.

 

(i)                                     “Change in Control” shall have the
meaning as set forth in the Plan.

 

(j)                                    “Code Section 280G” shall mean Internal
Revenue Code Section 280G and the treasury regulations and other official
guidance promulgated thereunder from time to time.

 

(k)                                 “Code Section 409A” shall mean Internal
Revenue Code Section 409A and the treasury regulations and other official
guidance promulgated thereunder from time to time.

 

(l)                                     “Code Section 4999” shall mean Internal
Revenue Code Section 4999 and the treasury regulations and other official
guidance promulgated thereunder from time to time.

 

(m)                             “Company Property” shall mean all Company
property and equipment assigned and provided to Executive by the Company to help
Executive carry out Executive’s Company responsibilities including but not
limited to keys, credit cards, access cards, Confidential Information, laptops,
computer related and other office equipment, mobile telephone, and other
computer or communication devices.

 

(n)                                 “Confidential Information” shall mean and
includes any and all confidential and/or proprietary information of the Company,
its Affiliates and their respective  customers and suppliers, including but not
limited to information relating to the following:  proprietary information;
technical data, inventions, trade secrets, intellectual property, know-how,
software, developments, processes, formulas, technology, designs, drawings,
engineering, hardware configuration; business matters, business strategies,
affairs, finances, sales, financial condition, operations; marketing, product
information, research, product plans, products, services, customer lists,
customers, markets; former, current, or prospective clients, vendors or
employees;  and other information in any form of a similar nature not available
to the public; provided that Confidential Information does not include any of
the foregoing information or items that are publicly known and generally
available through no wrongful act of Executive or of others who were under
confidentiality obligations as to the item(s) or information involved.

 

(o)                                 “Control” (including with correlative
meanings, the terms “Controlling,” “Controlled by” and “under common Control
with”) shall mean the possession directly or indirectly of the power to direct
or cause the direction of the management and policies of an entity, whether
through the ownership of voting securities, by trust, management agreement,
contract or otherwise.

 

--------------------------------------------------------------------------------


 

(p)                                 “Disability” shall mean a physical or mental
illness, injury, or condition that: (i) prevents, or is likely to prevent, as
certified by a physician, Executive from performing one or more of the essential
functions of Executive’s position, for at least 120 consecutive calendar days or
for at least 150 calendar days, whether or not consecutive, in any 365 calendar
day period; and (ii) which cannot be accommodated with a reasonable
accommodation, without undue hardship on the Company, as specified in the
Americans with Disabilities Act.

 

(q)                                 “Disputes” (and each, a “Dispute”) shall
mean any and all disputes, controversies or claims that arise out of or in
connection with, or relate in any manner to, the rights and liabilities of the
parties hereunder or any provision of this Agreement or the interpretation,
enforceability, performance, breach, termination or validity hereof relating to
the resolution of disputes and questions including without limitation concerning
arbitrability or any claim under any state or federal law, regulation or statute
or common law theory governing or relating to the employment relationship
(except claims for workers compensation or unemployment benefits).

 

(r)                                    “Employment Period” shall mean the period
of time from and including the Effective Date through and including the End
Date.

 

(s)                                   “End Date” shall mean the last day of
employment of the Executive by the Company.

 

(t)                                    “Executive Management Committee” shall
mean the executive management of the Company (e.g., the Chief Executive Officer
(“CEO”), President, Chief Operating Officer, Chief Financial Officer, and other
C-level executive management of the Company approved by the CEO).

 

(u)                                 “Good Reason” shall mean if Executive
resigns from employment with the Company as a result of one or more of the
following reasons: (i) a material reduction in Executive’s responsibilities,
duties or authority, without Executive’s express prior authorization which shall
not be unreasonably withheld, delayed or conditioned; (ii) any failure by the
Company to provide, or a material reduction in, any compensation or benefits,
including any perquisites, to which Executive is entitled as of the Effective
Date (including with respect to Executive’s travel in the conduct of business)
and/or that are agreed to be provided under this Agreement; (iii) any
requirement that Executive’s principal office be based more distant than fifty
(50) miles from Kansas City, Kansas; (iv) any material breach by the Company of
this Agreement; or (v) the failure of the Company to obtain an assumption in
writing of its obligation to perform this Agreement by any successor to all or
substantially all of the assets of the Company within forty-five (45) days after
a Change of Control; provided that written notice of Executive’s resignation for
Good Reason must be delivered to the Company within fifteen (15) days after the
occurrence of any such event in order for Executive’s resignation with Good
Reason to be effective hereunder; and provided further that, in order for
Executive’s resignation for Good Reason to be effective hereunder, the Company
must not have cured such event (if curable) within thirty (30) days after
receiving written notice thereof, or if the event cannot be reasonably cured
within such thirty (30) days, the cure period shall be extended for such
reasonable time as is necessary to effect a cure as long as the Company begins
to take reasonable steps to cure the event within the first thirty (30) days.

 

(v)                                 “Plan” shall mean that certain Epiq
Systems, Inc. Amended and Restated 2004 Equity Incentive Plan, effective
January 1, 2014.

 

(w)                               “Prior Inventions” shall mean all inventions,
original works of authorship, developments, improvements, and trade secrets that
were made by Executive prior to Executive’s employment with the Company, as set
forth on Exhibit A to this Agreement.

 

(x)                                 “Release” shall mean the Company’s executive
separation (or similar) and general release agreement providing for among other
things the release of all Claims (as defined therein) Executive may have against
the Company and its Affiliates and other Released Parties (as defined therein).

 

(y)                                 “Restricted Period” shall mean the eighteen
(18) month period following the End Date; provided that if Executive is
terminated by the Company following a Change in Control, then the “Restricted
Period” shall mean the twenty-four (24) month period following the End Date.

 

--------------------------------------------------------------------------------


 

(z)                                  “Separation Consideration” shall mean:

 

(i)                                     a cash amount equal to the sum of the
Bonus and eighteen (18) months of Base Salary; and

 

(ii)                                  regular monthly payments (payable 1 month
in arrears) equal to the difference between (A) the Executive’s monthly premium
rate for health insurance for Executive and Executive’s dependents under the
Company’s relevant health insurance plans (e.g., medical, dental, and vision) in
effect on the End Date, and (B) the monthly premium paid by Executive for
substantially similar health insurance coverage for Executive and Executive’s
dependents (whether through the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) or otherwise) after the End Date, until the earlier of (Y) eighteen
(18) months from the End Date, or (Z) Executive’s employment by a person,
company, or other entity that offers health insurance;

 

provided that, following a Change in Control, the “Separation Consideration”
shall mean:

 

(i)                                     a cash amount equal to two times the sum
of the Bonus and Base Salary;

 

(ii)                                  regular monthly payments (payable 1 month
in arrears) equal to the difference between (A) the Executive’s monthly premium
rate for health insurance for Executive and Executive’s dependents (as
applicable) under the Company’s relevant health insurance plans (e.g., medical,
dental, and vision) in effect on the End Date, and (B) the monthly premium paid
by Executive for substantially similar health insurance coverage for Executive
and Executive’s dependents (whether through the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) or otherwise) after the End Date, until the earlier
of (Y) twenty-four (24) months from the End Date, or (Z) Executive’s employment
by a person, company, or other entity that offers health insurance;

 

(iii)                               a payment equivalent to, or at the
discretion of Executive, the continuation of, twenty-four months of other
benefits to which Executive was entitled as of the End Date; and

 

(iv)                              a cash amount of Twenty-Five Thousand Dollars
and Zero Cents ($25,000.00), which represents an amount to assist Executive with
executive outplacement services.

 

Notwithstanding the foregoing, the Separation Consideration shall be payable
within sixty (60) days following the End Date (or as otherwise required by
applicable law or as expressly set forth above relating to regular monthly
payments or other consideration), provided that Executive shall not be entitled
to receive the Separation Consideration unless and until:  (x) Executive has
executed and delivered the Release to the Company; (y) the Release has become
fully effective in all respects; and (z) Executive reaffirms and does not breach
the post-termination obligations contained in this Agreement and has not
breached the provisions of the Release or breached the provisions of Sections 7,
8 or 10 hereof.

 

(aa)                          “Subsidiaries” shall mean any corporation or other
entity of which the securities or other ownership interests having the voting
power to elect a majority of the board of directors or other governing body are,
at the time of determination, owned by a parent company, directly or indirectly.

 

(bb)                          “Taxes” shall mean any and all federal, state,
local or foreign withholding taxes, excise taxes, or employment taxes or any
other taxes applicable to this Agreement.

 

(cc)                            “Work Product” shall mean all discoveries,
concepts, ideas, inventions, innovations, improvements, developments, methods,
designs, analyses, drawings, reports, patents, trademarks and copyrights,
copyrightable work and mask work (whether or not including any confidential
information) and all registrations or applications related thereto, all other
proprietary information and all similar or related information (whether or not
patentable or capable of being registered under applicable trademark or
copyright law) which relate to the Company’s and any of its Affiliates’ actual
or anticipated business, research and development or existing or future products
or services and which are conceived, developed or made by Executive or other
employees, officers, directors or agents of the Company and any of its
Affiliates (whether alone or jointly with others) while employed by the Company
and its Affiliates (or any of their predecessors or successors), whether before
or after the Effective Date.

 

2.              Employment.  The Company shall continue to employ Executive, and
Executive hereby accepts such continued employment with the Company, upon the
terms and conditions set forth in this Agreement.

 

--------------------------------------------------------------------------------


 

Although Executive’s principal location for employment shall be Kansas City,
Kansas, Executive agrees that Executive will travel as business conditions
warrant and as reasonably requested.

 

3.              Term.

 

(a)         Executive’s employment with Company shall continue during the
Employment Period until (i) either Executive or Company terminates Executive’s
employment with Company, or (ii) Executive’s Disability or death.

 

(b)         Executive can terminate the Employment Period at any time with or
without Good Reason, by providing sixty (60) days’ written notice to the
Company.  However, Company reserves the right either to accelerate Executive’s
intended End Date to an earlier actual date or to allow Executive’s intended End
Date to stand.  Company can terminate Executive’s employment at any time with or
without Cause, subject to the Company’s potential obligations to Executive in
Section 6 hereof.  Except as otherwise provided herein, any termination of
Executive’s employment by the Company, shall be effective on the date specified
in a written notice from the Company to Executive.  Termination of Executive’s
employment with Company will be effective immediately upon the Disability or
death of Executive.

 

(c)          Unless otherwise requested by the Company, upon any termination of
the Executive’s employment with the Company (without regard to which party
initiated such termination or if termination was with or without Cause or Good
Reason), the Executive shall (i) promptly resign from any position as an
officer, director or fiduciary of any Company-related entity that the Executive
may hold as of the End Date, and (ii) immediately return to the Company all
Company Property issued to Executive during the Employment Period.

 

(d)         For clarification purposes, the post-termination obligations of this
Agreement, including but not limited to Sections 7, 8 and 10 hereof, shall
remain in effect following any termination of the Employment Period, without
regard to which party initiated such termination or if termination was with or
without Cause or Good Reason.

 

4.              Position and Duties.

 

(a)         During the Employment Period, Executive shall serve as Senior Vice
President, General Counsel and Secretary of the Company, and shall have the
normal duties, responsibilities, functions and authority of such positions as
assigned from time to time by the CEO, the President and Chief Operating
Officer, or the Board.  Executive hereby accepts such continued employment and
agrees to devote Executive’s full employment energies, interest, abilities and
time to the performance of Executive’s duties to the Company or any of its
Affiliates as assigned by the Company. Executive shall promptly and faithfully
comply with all the rules and regulations of applicable governmental regulatory
agencies and with the reasonable instructions, directions, requests, rules and
regulations of the Company in connection with the performance of Executive’s
duties.

 

(b)         Executive agrees that, during the Employment Period, Executive’s
services shall be exclusive to the Company and therefore Executive will not
engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company and its
Affiliates are involved or become involved during the Employment Period, nor
will Executive engage in any other activities that conflict with Executive’s
obligations to the Company and its Affiliates.  Executive agrees to the Conflict
of Interest Guidelines set forth on Exhibit B to this Agreement. 
Notwithstanding the foregoing, Executive may perform such other work, whether
for consideration or as a volunteer, only if and to the extent that such other
work does not interfere with Executive’s duties to the Company.  Executive shall
not make any investment of money or time in any business that is or may be
competitive or which is being formed or organized to be competitive with or
similar to or adverse to any of the Company’s or any of its Affiliates’
businesses, services, or product(s), whether such business is conducted by a
proprietorship, partnership, corporation or other entity or venture.  However,
nothing herein shall prohibit Executive from being a passive owner of not more
than 4.9% of the outstanding stock of any class of a corporation which is
publicly traded, so long as Executive has no active participation in the
business of such corporation.

 

--------------------------------------------------------------------------------


 

5.              Compensation and Benefits.

 

(a)         As of the Effective Date, Executive’s Base Salary shall be payable
by the Company in regular installments in accordance with the Company’s general
payroll practices (as such practices may be in effect from time to time).

 

(b)         During the Employment Period, Executive shall be entitled to
participate in all of the employee benefit programs of the Company for which
Executive is generally eligible, as such programs may be modified, replaced or
eliminated from time to time. Any payment that Executive is required to make
pursuant to such employee benefit programs may be adjusted or implemented from
time to time consistent with changes affecting the participants generally in
such programs.

 

(c)          During the Employment Period, Executive shall be entitled to up to
four (4) weeks of paid vacation per calendar year, which amount shall be
pro-rated for any partial calendar year of employment during the Employment
Period; provided, however, that Executive shall schedule such vacation time with
the CEO and the Executive Management Committee in a manner consistent with the
business needs of the Company and its Affiliates.  Executive’s unused vacation
time shall not be carried forward to any subsequent calendar year, and no
compensation shall be payable in lieu thereof.

 

(d)         During the Employment Period, the Company shall reimburse Executive
for all reasonable and appropriate expenses actually incurred by Executive in
the course of performing Executive’s duties and responsibilities under this
Agreement, consistent with the Company’s policies in effect from time to time
with respect to such expenses, upon presentation of expense statements, vouchers
or other supporting information as may be required under such policies in effect
from time to time.

 

(e)          All amounts payable to Executive as compensation hereunder
(including Section 6 hereof) shall be subject to all required and customary
withholding by the Company.

 

(f)           The Awards, including the vesting of Awards, shall be governed by
the Plan except as expressly set forth in this Agreement.

 

6.              Termination of Employment.

 

(a)         Termination without Cause or for Good Reason - If the Executive’s
employment with the Company is terminated by the Company without Cause or by the
Executive for Good Reason, then Executive shall be entitled to receive: (i) the
Accrued Obligations; and (ii) the Separation Consideration.

 

(b)         Termination for Cause or without Good Reason - If the Executive’s
employment with the Company is terminated by the Company for Cause or by the
Executive without Good Reason, then Executive shall only be entitled to receive
the Accrued Obligations.

 

(c)          Termination due to Disability — If the Executive’s employment with
the Company is terminated due to the Executive’s Disability, then within sixty
(60) days from the End Date (or as otherwise required by law), the Executive
shall be entitled to receive: (i) the Accrued Obligations; (ii) the right to
elect continuation of coverage of insurance benefits to the extent allowed by
law; and (iii) a cash amount equal to twelve (12) months’ Base Salary.

 

(d)         Termination due to Death — If the Executive’s employment with the
Company is terminated due to the Executive’s death, then within sixty (60) days
from the End Date (or as otherwise required by law), the Executive’s estate and
Executive’s beneficiaries, as the case may be, shall be entitled to receive:
(i) the Accrued Obligations; (ii) the right to elect continuation of coverage of
insurance benefits to the extent allowed by law; and

 

--------------------------------------------------------------------------------


 

(iii) any other survivor benefits that may become due pursuant to any employee
benefit plan or program of the Company.

 

(e)          Payments, other consideration and benefits provided in this
Section 6 shall be in lieu of any termination or severance payments, other
consideration or benefits for which the Executive may be eligible under any of
the plans, policies or programs of the Company, and shall be reduced (offset) by
any statutory entitlements of the Executive (including notice of termination,
termination pay and/or severance pay, but excluding statutory unemployment
benefits), and any payment related to an actual or potential liability under the
Worker Adjustment and Retraining Notification Act of 1988 or similar state,
local or foreign law.

 

(f)           All payments, other consideration, and benefits provided under
this Section 6 shall be subject to all applicable Taxes and all required and
customary withholding by the Company.

 

7.              Confidential Information.  Executive acknowledges and agrees
that Confidential Information concerning the business or affairs of the Company
and any of its Affiliates (which will include certain third party confidential
information entrusted to the Company and its Affiliates) will be obtained by,
created by, or disclosed or made available to Executive while Executive is
employed by the Company.  Executive agrees that Confidential Information (other
than certain third party information owned by such third parties) is the
property of the Company and/or its Affiliates, as the case may be.  Executive
agrees that at all times during the Employment Period and thereafter, Executive
shall not use (even for Executive’s own purposes) or disclose any Confidential
Information to any person or entity without written authorization from the
Board, except for the direct benefit of the Company and its Affiliates during
the Employment Period and strictly on a need-to-know basis with persons and/or
entities that have executed confidentiality agreements with the Company and its
Affiliates.  Executive shall deliver to the Company on the End Date, or at any
other time as the Company may request, any Company Property and all memoranda,
notes, plans, documents, electronically stored and hard copy information,
information technology assets and devices, records, reports, computer files,
disks and tapes, printouts and software and other documents and data (and copies
thereof) embodying or relating to Confidential Information, Work Product or the
business of the Company or any of its Affiliates that Executive may then possess
or have under Executive’s custody or control.

 

8.              Intellectual Property, Inventions and Patents.  Executive
acknowledges that Work Product belongs to the Company or any of its Affiliates,
as applicable.  Executive shall promptly disclose Work Product to the Company
(including as appropriate the CEO and members of the Executive Management
Committee) and, at the Company’s expense, perform all actions reasonably
requested by the CEO or the Board (whether during or after the Employment
Period) to establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments).  Executive
acknowledges that all Work Product shall be deemed to constitute “works made for
hire” under the U.S. Copyright Act of 1976, as amended. To the extent that any
material produced under this Agreement may not be considered “works made for
hire,” or to the extent that this Section 8 is declared invalid either in
substance or purpose, in whole or in part, Executive hereby agrees to
irrevocably transfer, grant, convey, assign, and relinquish exclusively to the
Company (including any of its Affiliates, in the Company’s sole discretion) any
and all of Executive’s right, title, and interest, including ownership of
copyright, patent and/or trademark rights, to any material conceived, developed,
or made by Executive under this Agreement without the necessity of further
consideration.

 

9.              Inventions Retained and Licensed.   Executive acknowledges that
Exhibit A accurately specifies a list of Prior Inventions which belong to
Executive, which relate to the Company’s proposed business, products or research
and development, and which are not assigned to the Company hereunder; or, if no
such list is attached, Executive represents that there are no such Prior
Inventions.  If during the course of Executive’s employment with the Company,
Executive incorporated or incorporates into a Company product, service, process
or machine a Prior Invention owned by Executive or in which Executive had or has
an interest, the Company is hereby granted and had and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use, sublicense and sell such Prior Invention as part of or
in connection with such product, service, process or machine.

 

--------------------------------------------------------------------------------


 

10.       Restrictive Covenants.

 

(a)         Non-Compete.  Executive acknowledges and agrees that, during the
course of Executive’s employment with the Company (including its Affiliates),
Executive shall become familiar with the Company’s and its Affiliates’ trade
secrets and with other Confidential Information, and that Executive’s services
shall be of special, unique and extraordinary value to the Company and its
Affiliates. Therefore, in consideration of the Company’s agreement to employ
Executive and the compensation to be paid to Executive hereunder and in
connection with such employment, Executive agrees that, from the Effective Date
until the end of the Restricted Period, Executive shall not directly or
indirectly compete with the Company or any of its Affiliates or own any interest
in, manage, control, participate in, consult with, render services for, be
employed in an executive, managerial or administrative capacity by any person,
corporation, firm or other entity, or in any manner engage in any business that
provides any product(s) or service(s) that compete with any product(s) or
service(s) offered or provided by the Company or any of its Affiliates within
any of their territories.  With respect to this non-compete provision, nothing
herein shall prohibit Executive from being a passive owner of not more than 4.9%
of the outstanding stock of any class of a corporation which is publicly traded,
so long as Executive has no active participation in the business of such
corporation.

 

(b)         Non-Solicit.  From the Effective Date until the end of the
Restricted Period, Executive shall not directly or indirectly either on
Executive’s own behalf or on behalf of any person or entity that is not the
Company or any of its Affiliates:  (i) hire, solicit, induce, recruit, or
encourage (which includes any attempts to take such actions) (x) any employee or
officer and/or agent of the Company or any of its Affiliates to terminate their
employment, agency or other agreement with, or leave the employ of, the Company
or any of its Affiliates in order to work for any person, corporation, firm,
company or business entity other than the Company or any of its Affiliates, or
(y) any former employee, officer or agent of the Company or any of its
Affiliates to violate any post-termination obligations contained in their
agreements with the Company or any of its Affiliates, as the case may be; or
(ii) in any way interfere with the relationship between the Company or any of
its Affiliates and any employee or agent thereof; or (iii) induce, encourage or
attempt to induce or encourage any customer, referral source, supplier,
licensee, licensor, franchisee or other business relation of the Company or any
of its Affiliates to cease doing business with the Company or such Affiliate, or
in any way interfere with the relationship between any such customer, supplier,
licensee or business relation and the Company or any of its Affiliates.

 

(c)          Executive agrees that the restrictive periods set forth in this
Section 10 shall not expire, and shall be tolled, during any period in which the
Executive is in violation of any obligation contained in this Section 10, and
all restrictions shall automatically be extended by the period the Executive was
in violation of any such restrictions.

 

(d)         Executive further agrees that the provisions of and restraints set
forth in this Section 10 are reasonable and necessary to protect the Company and
its Affiliates’ respective, legitimate business interests.  For clarification
purposes, all post-termination obligations of this Agreement shall remain in
effect following the End Date.  For further clarification purposes, no act may
be taken by the Executive after the End Date on behalf of the Company or any of
its Affiliates except as may be expressly set forth in a written agreement by
and between the Executive and the Company and/or any of its Affiliates.  In the
event that Executive leaves the employ of the Company, and upon obtaining new
employment, Executive shall promptly provide written notice to the Company
regarding the identity of Executive’s new employer and hereby grants consent to
the Company to notify Executive’s new employer about Executive’s rights and
obligations under this Agreement.

 

11.       Code Section 280G.

 

(a)         Notwithstanding any other provision of this Agreement or any other
plan, arrangement or agreement to the contrary, if any of the payments, other
consideration or benefits provided or to be provided by the Company or its
Affiliates to the Executive or for the Executive’s benefit pursuant to the terms
of this Agreement or otherwise (“Covered Payments”) constitute parachute
payments (“Parachute Payments”) within the meaning of Code Section 280G and
would, but for this Section 11 be subject to the excise tax imposed under Code
Section 4999 (or any successor provision thereto) or any similar tax imposed by
state or local law or any interest or penalties with respect to such taxes
(collectively, the “Excise Tax”), then the Covered Payments shall be either:
(i) reduced to the minimum extent necessary to ensure that no portion of the
Covered Payments is subject to the Excise Tax (that

 

--------------------------------------------------------------------------------


 

amount, the “Reduced Amount”); or (ii) payable in full if the Executive’s
receipt on an after-tax basis of the full amount of payments, other
consideration and benefits (after taking into account the applicable federal,
state, local and foreign income, employment and excise taxes (including the
Excise Tax)) would result in the Executive receiving an amount greater than the
Reduced Amount. Any such reduction made pursuant to (i) above shall be made by
the Company in its sole discretion consistent with the requirements of Code
Section 409A.

 

(b)         Notwithstanding the prior Section, in the event that any Covered
Payments constitute Parachute Payments that are subject to the Excise Tax, and
such amounts become payable prior to June 30, 2017, then the Company shall pay
to the Executive an additional “gross-up” payment (the “Gross-Up Payment”) in an
amount such that after payment by the Executive of the Excise Tax and all other
income, employment, excise and other taxes that are imposed on the Gross-Up
Payment, the Executive retains an amount of the Gross-Up Payment equal to the
sum of (A) the Excise Tax imposed upon the Covered Payments and (B) the product
of any deductions disallowed because of the inclusion of the Gross-up Payment in
the Executive’s adjusted gross income and the applicable marginal rate of
federal income taxation for the calendar year in which the Executive’s Gross-Up
Payment is to be made.

 

12.       Code Section 409A Compliance.

 

(a)         The intent of the parties is that payments and benefits under this
Agreement comply with Code Section 409A, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. 
To the extent that any provision hereof is modified in order to comply with Code
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to the Executive and the Company of the applicable provision without
violating the provisions of Code Section 409A.  In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Executive by Code Section 409A or damages for failing to comply
with Code Section 409A.

 

(b)         To the extent required for purposes of Code Section 409A, if
applicable, a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount, other consideration or benefit upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.”

 

(c)          Notwithstanding anything to the contrary in this Agreement, if the
Executive is deemed on the End Date to be a “specified employee” within the
meaning of that term under Code Section 409A(a)(2)(B), then with regard to any
payment, other consideration or the provision of any benefit that is considered
“nonqualified deferred compensation” under Code Section 409A payable on account
of a “separation from service,” such payment, other consideration or benefit
shall not be made or provided until the date which is the earlier of: (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive; or (ii) the date of the Executive’s
death, to the extent required under Code Section 409A.  Upon the expiration of
the foregoing delay period, all payments, other consideration and benefits
delayed pursuant to this Section 12 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Executive in a lump sum, and all remaining
payments, other consideration and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.

 

(d)         To the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Code Section 409A: (i) all expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Executive; (ii) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.  For purposes of Code Section 409A, the
Executive’s right to receive installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments.  Whenever a payment under this Agreement specifies a payment period
with reference to a

 

--------------------------------------------------------------------------------


 

number of days, the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

13.       Enforcement.  If, at the time of enforcement of Sections 7, 8 or 10 of
this Agreement, a court or appropriate tribunal holds that the restrictions
stated herein are unreasonable under circumstances then existing, the parties
hereto agree that the maximum period, scope or geographical area reasonable
under such circumstances shall be substituted for the stated period, scope or
geographical area and that the court or appropriate tribunal shall be allowed to
revise the restrictions contained herein to cover the maximum period, scope and
area permitted by law.  Because Executive’s services are unique and because
Executive has access to Confidential Information including Work Product, the
parties hereto agree that the Company would suffer irreparable harm from a
breach of Sections 7, 8 or 10 by Executive and that money damages would not be
an adequate remedy for any such breach of this Agreement.  Therefore, in the
event of a breach or threatened breach of this Agreement, the Company and any of
its Affiliates (including any of their respective successors or assigns), in
addition to other rights and remedies existing in their favor, shall be entitled
to specific performance and/or injunctive or other equitable relief from a court
or other tribunal of competent jurisdiction in order to enforce, or prevent any
violations of, the provisions hereof (without posting a bond or other
security).  Executive acknowledges and agrees:  (i) that the provisions and
restrictions contained in Sections 6, 7, 8, 9 and 10 are reasonable; (ii) that
Executive has reviewed the provisions of this Agreement with Executive’s legal
counsel; and (iii) that Executive is freely entering into this Agreement.

 

14.       Executive’s Representations.  Executive hereby represents and warrants
to the Company that:  (i) the execution, delivery and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which Executive is bound;
(ii) Executive is not a party to or bound by any employment agreement,
non-compete or non-solicitation agreement or confidentiality agreement with any
other person or entity; and (iii) upon the execution and delivery of this
Agreement by the Company, this Agreement shall be the valid and binding
obligation of Executive, enforceable in accordance with its terms.  Executive
hereby acknowledges and represents that Executive has consulted with independent
legal counsel regarding Executive’s rights and obligations under this Agreement
and that Executive fully understands the terms and conditions contained herein.

 

15.       Survival.  Sections 5(e) through 28, inclusive, shall survive and
continue in full force in accordance with their terms notwithstanding the End
Date.

 

16.       Notices.  Any notice or other communications to be given or delivered
under or by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been given (i) when personally delivered, (ii) upon
delivery by a reputable overnight express courier (charges prepaid), or
(iii) five days following mailing by certified or registered mail, postage
prepaid and return receipt requested.  Unless another address is specified in
writing, notices and communications to Executive and the Company shall be sent
to the addresses indicated below:

 

Notices to Executive:

 

Jayne L. Rothman

c/o Epiq Systems

501 Kansas Avenue

Kansas City, KS 66105

 

Notices to the Company:

 

Epiq Systems, Inc.
Attention: Chief Executive Officer
501 Kansas Avenue
Kansas City, KS 66105

 

Any party hereto, may, by written notice to the other, change its address for
receipt of notices hereunder.

 

--------------------------------------------------------------------------------


 

17.       Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

18.       Complete Agreement.  This Agreement and those documents expressly
referred to herein embody the complete agreement and understanding among the
parties and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way, including but not limited to that
certain Employment, Confidential Information, Invention Assignment and
Arbitration Agreement between Company and Executive dated July 12, 2005.

 

19.       No Strict Construction.  The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

20.       Counterparts/Electronic Delivery.  This Agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.  This Agreement, to
the extent signed and delivered by electronic means, shall be treated in all
manner and respects as an original agreement and shall be considered to have the
same binding legal effect as if it were the original signed version thereof
delivered in person.

 

21.       Successors and Assigns.  This Agreement is intended to bind and inure
to the benefit of and be enforceable by Executive, the Company and their
respective heirs, successors and assigns, except that Executive may not assign
Executive’s rights or delegate Executive’s duties or obligations hereunder
without the prior written consent of the Company.

 

22.       Choice of Law.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Missouri, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Missouri or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Missouri. Executive expressly consents to
the personal jurisdiction of the state and federal courts located in Kansas
City, Kansas including for any lawsuit filed there against Executive by the
Company arising from or related to this Agreement (subject to Section 26 below).

 

23.       Amendment and Waiver.  The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company and Executive
effectuated in a written amendment to this Agreement that has been signed by
both of the parties, and no course of conduct or course of dealing or failure or
delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

 

24.       Insurance.  The Company may in its sole discretion apply for and
procure in its own name and for its own benefit life and/or disability insurance
on Executive in any amount or amounts considered advisable.  Executive agrees to
cooperate in any medical or other examination, supply any information and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance.

 

25.       Indemnification and Reimbursement of Payments on Behalf of Executive. 
The Company and its Affiliates shall be entitled to deduct or withhold from any
amounts owing from the Company or any of its Affiliates to Executive any Taxes
imposed with respect to Executive’s compensation or other payments from the
Company or any of its Affiliates or Executive’s ownership interest in the
Company (including, without limitation, wages, bonuses, dividends, the receipt
or exercise of equity options and/or the receipt or vesting of restricted
equity).  In the event the Company or any of its Affiliates does not make such
deductions or withholdings, Executive shall

 

--------------------------------------------------------------------------------


 

indemnify the Company and its Affiliates for any amounts paid or payable by the
Company with respect to any such Taxes owed by Executive.

 

26.       Dispute Resolution.

 

(a)         Except as otherwise expressly provided in this Agreement, the
parties agree that the arbitration procedure set forth below shall be the sole
and exclusive method for resolving and remedying any Dispute; provided that
nothing in this Section 26 shall prohibit a party hereto from instituting
litigation to enforce any Final Determination (as defined below) or to seek
injunctive relief.  The parties hereby acknowledge and agree that, except as
otherwise provided in this Section 26 or in the Employment Arbitration Rules and
Mediation Procedures (the “Rules”) promulgated by the American Arbitration
Association (the “Arbitration Service”) as in effect from time to time, the
arbitration procedures and any Final Determination hereunder shall be governed
by, and shall be enforced pursuant to, the Federal Arbitration Act, 9 U.S.C. §1
et. seq., as may be amended or superseded.  THE COMPANY AND EXECUTIVE AGREE
THAT, BY ENTERING INTO THIS AGREEMENT, THE COMPANY AND EXECUTIVE ARE WAIVING THE
RIGHT TO TRIAL BY JURY.  THE COMPANY AND EXECUTIVE FURTHER AGREE THAT THE
COMPANY AND EXECUTIVE SHALL BRING CLAIMS AGAINST THE OTHER ONLY IN THEIR
RESPECTIVE INDIVIDUAL CAPACITIES, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY
PURPORTED CLASS OR REPRESENTATIVE PROCEEDING.  FURTHER, UNLESS BOTH THE COMPANY
AND EXECUTIVE AGREE OTHERWISE, THE ARBITRATOR MAY NOT CONSOLIDATE THE CLAIMS OF
MORE THAN ONE PERSON, AND MAY NOT OTHERWISE PRESIDE OVER ANY FORM OF A
REPRESENTATIVE OR CLASS PROCEEDING.   EXECUTIVE UNDERSTANDS THAT EACH PARTY’S
PROMISE TO RESOLVE CLAIMS BY ARBITRATION IN ACCORDANCE WITH THE PROVISIONS OF
THIS AGREEMENT, RATHER THAN THROUGH THE COURTS, IS CONSIDERATION FOR THE OTHER
PARTY’S LIKE PROMISE.  EXECUTIVE FURTHER UNDERSTANDS THAT EXECUTIVE IS OFFERED
CONTINUING EMPLOYMENT IN CONSIDERATION OF AMONG OTHER THINGS EXECUTIVE’S PROMISE
TO ARBITRATE CLAIMS.  THE PARTIES AGREE THAT ANY CLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE BARRED UNLESS COMMENCED WITHIN ONE YEAR
AFTER THE EVENT GIVING RISE TO THE CLAIM.

 

(b)         Except as provided elsewhere herein, in the event that any party
asserts that there exists a Dispute, such party shall deliver a written notice
to each other party involved therein specifying the nature of the asserted
Dispute and requesting a meeting to attempt to resolve the same.  If no such
resolution is reached within ten (10) business days after the delivery of such
notice, the party delivering such notice of Dispute (the “Disputing Person”) may
thereafter request that both parties submit the Dispute to mediation, and if
both parties agree to do so, then the Dispute will be submitted to mediation. If
mediation fails, or if either party refuses to submit the Dispute to mediation,
then the Disputing Person may commence arbitration hereunder by delivering to
each other party involved therein a demand for arbitration (a “Demand for
Arbitration”).  Such Demand for Arbitration shall be promptly submitted to the
Arbitration Service to commence the arbitration with the Arbitration Service. 
The Company and Executive shall mutually agree upon one arbitrator (the
“Arbitrator”) to resolve any Dispute pursuant to the procedures set forth in
this Section 26 and the Rules.  The Arbitrator shall permit and facilitate such
discovery as the parties shall reasonably request.  If the Company and Executive
cannot mutually agree on the Arbitrator within fifteen (15) business days
following receipt of the list of arbitrators from the Arbitration Service, then
the Arbitration Service shall appoint an arbitrator no later than twenty-five
(25) business days following the parties’ receipt of such list.

 

(c)          Except as otherwise provided by applicable law, the Company will
pay the costs of the Arbitration Service and the Arbitrator; provided that at
the conclusion of the arbitration, the Arbitrator shall award costs and expenses
(including the costs of the arbitration previously advanced and the reasonable
fees and expenses of attorneys, accountants and other experts) and reasonable
interest to the prevailing party.

 

(d)         The arbitration shall be conducted in Kansas City under the Rules as
in effect from time to time.  The parties shall use their reasonable best
efforts to cause the Arbitrator to conduct the arbitration so that a final
result, determination, finding, judgment and/or award (the “Final
Determination”) is made or rendered as soon as practicable, but in no event
later than ninety (90) business days after the delivery of the Demand for
Arbitration nor later than thirty (30) days following completion of the
arbitration.  Notwithstanding any Missouri

 

--------------------------------------------------------------------------------


 

law to the contrary, the Final Determination shall be final and binding on all
parties and there shall be no appeal from or reexamination of the Final
Determination, except for fraud, perjury, evident partiality or misconduct by
the Arbitrator prejudicing the rights of any party and to correct manifest
clerical errors.

 

(e)          Notwithstanding anything to the contrary, nothing in this
Section 26 shall be construed to impair the right of any person or entity to
seek injunctive or other equitable relief in any court of competent
jurisdiction.

 

27.       Executive’s Cooperation.  During the Employment Period and thereafter,
Executive shall cooperate with the Company and any of its Affiliates in any
investigation, subpoena, any administrative, regulatory, settlement,
arbitration, litigation, mediation, or judicial proceeding or any dispute with a
third party as reasonably requested by the Company or any of its Affiliates,
including without limitation that Executive will be available to the Company or
any of its Affiliates upon reasonable notice for interviews and factual
investigations, appearing at the Company’s or any of its Affiliate’s request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company or any of its Affiliates all pertinent information
and turning over to the Company or any of its Affiliates all relevant documents
which are or may come into Executive’s possession, custody or control all at
times and on schedules that are reasonably consistent with Executive’s other
activities and commitments. In the event the Company or any of its Affiliates
requires Executive’s cooperation in accordance with this Section 27, (i) the
Company or any of its Affiliate(s), as appropriate, shall reimburse Executive
solely for reasonable travel expenses (including lodging and meals) upon
submission of receipts; and (ii) if Executive is no longer employed by the
Company, then the Company or any of its Affiliates, as appropriate, shall pay
Executive a per diem consulting charge of $1,000.00, and the Company or any of
its Affiliates, as appropriate, may, in its sole discretion, appoint and pay the
reasonable fees and expenses of attorneys, accountants and other professionals
retained with respect to such matter or matters.

 

28.       Legal Review.  Executive agrees that Executive has been given a
reasonable opportunity to review this Agreement with counsel of Executive’s
choosing.

 

IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement effective as of the Effective Date.

 

 

EPIQ SYSTEMS, INC.

 

 

 

By:

/s/ Tom W. Olofson

 

Name:

Tom W. Olofson

 

Its:

CEO

 

Date:

1-1-16

 

 

 

/s/ Jayne Rothman

 

Jayne L. Rothman

 

 

 

Date:

1-1-16

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Prior Inventions

 

None

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Conflict of Interest Guidelines

 

It is the policy of Epiq Systems, Inc. and its subsidiaries and affiliates
(collectively, “Epiq”) to conduct all affairs in strict compliance with the
letter and spirit of the law and to adhere to the highest principles of business
ethics.  Accordingly, all officers, employees and independent contractors must
avoid activities which are in conflict, or give the appearance of being in
conflict, with these principles and with the interests of Epiq.  The following
are potentially compromising situations which must be avoided.  Any exceptions
must be reported to, and written approval for continuation must be obtained
from, the Chief Executive Officer of Epiq Systems, Inc.

 

1.              Revealing confidential information to outsiders or misusing
confidential information.  Unauthorized divulging of information is a violation
of this policy whether or not for personal gain and whether or not harm to the
Company is intended.

 

2.              Accepting or offering substantial gifts, excessive
entertainment, favors or payments which may be deemed to constitute undue
influence or otherwise be improper or embarrassing to Epiq.

 

3.              Participating in civic or professional organizations that might
involve divulging confidential information of Epiq.

 

4.              Initiating or approving personnel actions affecting reward or
punishment of employees or applicants where there is a family relationship or is
or appears to be a personal or social involvement.

 

5.              Initiating or approving any form of personal or social
harassment of employees.

 

6.              Investing or holding outside directorship in suppliers,
customers, or competing companies, including financial speculations, where such
investment or directorship might influence in any manner a decision or course of
action of Epiq.

 

7.              Borrowing from or lending to employees, customers or suppliers.

 

8.              Acquiring real estate of interest to Epiq.

 

9.              Improperly using or disclosing to Epiq any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity with whom obligations of confidentiality exist.

 

10.       Unlawfully discussing prices, costs, customers, sales or markets with
competing companies or their employees.

 

11.       Making any unlawful agreement with distributors with respect to
prices.

 

12.       Improperly using or authorizing the use of any inventions which are
the subject of patent claims of any other person or entity.

 

13.       Engaging in any conduct which is not in the best interests of Epiq.

 

Each officer, employee and independent contractor must take every necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of higher management for review.  Violations of this conflict of
interest policy may result in disciplinary action up to and including immediate
discharge.

 

--------------------------------------------------------------------------------